Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “it also being possible for one or more non-adjacent CH2 groups to be replaced” (emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim that one or more non-adjacent CH2 groups may be replaced by the listed groups.

Claim 2 is rejected as being vague and indefinite when it recites “in which the occurring groups and parameters have the meaning given in claim 1” (emphasis added); the scope of the protection sought is not clear, especially since there appears to be insufficient antecedent basis for “parameters”. Claim 2 fails to particularly point out 11, A11, Z12, R21,  R22, A21,  and A22 in the compound of formula Ia are as defined in claim 1. 

Claim 3 is rejected as being vague and indefinite when it recites “in which the occurring groups and parameters have the meaning given in claim 1” (emphasis added); the scope of the protection sought is not clear, especially since there appears to be insufficient antecedent basis for “parameters”. Claim 3 fails to particularly point out and distinctly claim that each of m, p and q, as well as each of the substituents R11, A11, Z12, R21,  R22, A21,  and A22 in the compound of formula Ib are as defined in claim 1. 

Claim 10 is rejected as being vague and indefinite when it recites “in which the occurring groups and parameters have the meanings indicated for formula I in claim 1” (emphasis added); the scope of the protection sought is not clear, especially since there appears to be insufficient antecedent basis for “parameters”. Claim 10 fails to particularly point out and distinctly claim that each of m, n, p and q, as well as each of the substituents R11, A11, Z11, A12, Z12, R21,  R22, A21,  and A22 in the compound of formula I are as defined in claim 1. 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent No. 4,816,473.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722